Citation Nr: 1236020	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-12 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for a right foot disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran performed active military service from October 1970 to August 1972. He earned the Combat Infantryman's Badge in Vietnam. 

This case comes before the Board of Veterans' Appeals (hereinafter: the Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that, in pertinent part, declined to reopen a claim for service connection for a right foot disorder.  In April 2010, the Board remanded the case to VA's Appeals Management Center (hereinafter: AMC) for development.  In September 2011, the AMC determined that new and material evidence had been submitted, but then denied service connection for the right foot in a merits determination.  In December 2011, the Board reopened the case based on new and material evidence, but again remanded the claim for development.

The April 2010 Board remand refers back to the RO a claim for service connection for the left foot.  No action has been taken on that claim.  This issue is therefore again referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is a combat veteran who has supplied competent, credible evidence of an in-service foot injury.

2.  The medical evidence, both for and against service connection for right foot arthritis, is in relative equipoise. 


CONCLUSION OF LAW

Right foot arthritis was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2002); 38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  The Veteran is a combat veteran, as he earned the Combat Infantryman Badge in Vietnam.  Thus, the provisions of 38 U.S.C.A. § 1154(b) must be considered.

The Veteran's Service Treatment Reports (STRs) do not mention treatment for or complaint of a right foot disorder.  An August 1972 separation examination report notes that the feet were normal; however, there is no accompanying medical history questionnaire on which the Veteran might have reported a relevant disability.  

Regardless of the separation examination report that notes the feet were normal, the Board infers that the Veteran must have had a relevant complaint because his initial VA examination, for a claimed ankle fracture, was performed only three weeks later.  The VA orthopedic examination report notes a twisted left ankle in March 1972, treated with short leg-casting for 1 1/2 weeks, after stepping into a hole on a tennis court and horseshoe pit in Vietnam.  The diagnosis was history of left ankle fracture.  The right lower extremity was not mentioned in the report. 

In October 1983, the Veteran requested service connection for a right foot injury.  He reported that he had injured the right foot in Vietnam in 1972.  No examination was offered and the Veteran did not submit any medical evidence in support of his claim.  The Board denied service connection for a "foot" injury in February 1985.  It appears, however, that the Board decision addresses residuals of a left ankle injury, rather than a right foot injury.  The Board did not distinguish between the right and left foot in its decision.  

In August 2004, the Veteran applied to reopen his claim for service connection for a foot condition.  He did not specify which foot, but, in July 2005, he clarified that he had pain in both ankles and that both feet were injured in Vietnam while playing tennis in 1971.

In August 2005, the RO denied service connection for the right foot on the basis that no new and material evidence had been submitted. 

In April 2010, the Board remanded the case for a search for private medical records.  In October 2010, the RO received a hand-written, undated letter from R. Zicherman, M.D, the Veteran's private physician.  In the letter, the physician stated that since 1980 the Veteran has been receiving treatment by this physician for fungal infections of both feet, related to Agent Orange exposure, for arthritis of both ankles, and for joint deformities in both feet, including bilateral bunions, bilateral hammertoes, and bilateral pes planus.  The physician stated, "I believe these conditions are service-connected and increasing in nature."  

In November 2010, the RO received a typed letter from Dr. Zicherman to the effect that the Veteran had received treatment since 1980 for ankle injuries and for chronic skin infections of the lower extremities, both sustained in service.  The ankle injuries resulted in arthritis of the ankle joints, talus joints and calcaneous joints of each foot.  The skin conditions caused chronic fungal infections of the plantar and dorsal surfaces of both feet.  The physician conclude with, "I believe both conditions to be 100 [percent] service connected and still active."  

According to a July 2011 VA compensation examination report, X-rays showed mild arthritis of both ankles.  The physician opined that it is unlikely that either ankle is related to active military service, because there was no documented injury during active service.  Lower extremity skin conditions were not addressed.  

According to January 2012 VA disability benefits questionnaire, only right ankle arthritis was found; there was no left ankle arthritis.  The physician found it unlikely that the condition was related to an in-service ankle injury.  The rationale was that the August 1972 separation examination report is negative, there is no objective evidence that a right ankle injury occurred during active service, and there is no post-military documentation of a right ankle condition.

The medical evidence discussed above is in controversy.  The Veteran's private treating physician expressed no doubt that current bilateral foot conditions, including skin conditions, began during active service.  The VA examiners have dissociated any current findings on the basis that the claimed in-service injury remains undocumented.  The private medical opinions outweigh the VA opinions because the factual underpinnings for the favorable opinions are more accurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

While the private physician has accepted the Veteran's report of in-service injury-and then based a favorable nexus opinion on that injury, the VA opinions rely on an absence of documentation of the claimed in-service injury.  Because the Veteran has competently reported such injury during service and because a September 1972 VA examination report bolsters the credibility of the claimed in-service injury, the private opinions have increased persuasive value and the VA medical opinions have diminished persuasive value.  

The Board must also address the competency, credibility, and probative value of the lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  Because the Veteran is competent to report in-service ankle and foot injuries, his lay evidence must be accorded some weight in the matter.  

After considering all the evidence of record, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for residuals of a right foot injury will therefore be granted.


ORDER

Service connection for right foot arthritis, due to in-service injury, is granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


